Citation Nr: 1039967	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  04-22 042	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to waiver of recovery of a remaining loan guaranty 
indebtedness in the amount of $6,708.51, to include the question 
of whether the debt was properly created.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from July 1968 to June 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a January 2001 decision in which the Committee on Waivers and 
Compromises (Committee) of the RO granted a waiver of recovery of 
a portion of a loan guaranty indebtedness in the amount of 
$6708.51, and denied a waiver of recovery for the remaining 
portion of the debt in the amount of $6708.51.  In February 2001, 
the Veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in May 2004, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in June 2004.

In August 2007, the Veteran testified during a hearing before the 
undersigned Veterans Law Judge in Washington, D.C.  A transcript 
of that hearing is of record.

In October 2007, the Board remanded the Veteran's claim to the 
RO, via the Appeals Management Center (AMC) in Washington, DC, 
for further action, to include additional development of the 
evidence and adjudication of the expanded issue listed above, on 
the title page.  The RO issued a deferred rating decision on the 
issue in February 2009, but did not complete the requested 
development or adjudicatory action before returning the matter to 
the Board in March 2009.

In June 2009, the Board again remanded the Veteran's claim to the 
RO, via the AMC in Washington, DC, for further action, to include 
additional development of the evidence and adjudication of the 
expanded issue listed above, on the title page.  After 
undertaking efforts at development, the RO continued to deny the 
claim (as reflected in a July 2010 supplemental SOC (SSOC)) and 
returned the matter on appeal to the Board for further 
consideration.

During the pendency of the appeal, the Veteran's claims file was 
transferred to the jurisdiction of the RO in Roanoke, Virginia, 
which has certified the appeal to the Board.

In its June 2009 remand, the Board recognized a private attorney 
as the Veteran's representative in this matter, consistent with 
the broad terms of a VA Form 21-22a (Appointment of Individual as 
Claimant's Representative) and fee agreement then of record.  In 
August 2010, the private attorney advised that he was no longer 
representing the Veteran on the matter on appeal (or any other).  
That statement, viewed in the context of an earlier, January 2008 
statement by the Veteran-to the effect that the private attorney 
was representing the Veteran on other matters, but not on the 
matter currently under consideration-makes clear the Veteran's 
intent to proceed on the current matter alone.  The Board 
recognizes the Veteran as unrepresented on this issue.

For the reasons expressed below, the matter on appeal is again 
being remanded to the RO via the AMC in Washington, DC.  VA will 
notify the Veteran when further action, on his part, is required.


REMAND

A remand by the Board confers upon a veteran, as a matter of law, 
the right to compliance with the remand instructions, and imposes 
upon VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Review of the claims file reveals that the development directed 
in the June 2009 remand was not fully completed; hence, further 
remand of this matter is warranted, even though such will, 
regrettably, further delay an appellate decision on the claim.

In the June 2009 remand, the Board instructed that the RO should 
locate and associate with the claims file the loan guaranty 
folder pertaining to the property at issue in this appeal.  A 
review of the record indicates that the RO made efforts to obtain 
the loan guaranty folder, but does not reflect that all 
reasonable efforts to obtain the folder have been exhausted.  See 
38 C.F.R. § 3.159(c)(2) (providing that VA will make as many 
requests as are necessary to obtained relevant records from a 
Federal department or agency, and that VA may end its efforts to 
obtain such records only if VA concludes that the records sought 
do not exist or that further efforts to obtain those records 
would be futile).  Although it appears from the claims file that 
the loan guaranty folder may have at one time been in the 
possession of the RO in Washington, DC, the only Federal agency 
the RO contacted to request the records was the National Archives 
and Records Administration (NARA), and no formal finding of 
unavailability of the folder has  been prepared.

The Board also instructed that, in light of the expanded issue, 
which now includes the question of whether the debt was properly 
created, after completing all requested actions, and any 
additional notification and/or development deemed warranted, the 
RO should adjudicate the claim of entitlement to waiver of 
recovery of a remaining loan guaranty indebtedness in the amount 
of $6,708.51, to include the question of whether the debt was 
properly created, in light of all pertinent evidence and legal 
authority.  A review of the record indicates that the RO, in a 
July 2010 SSOC, adjudicated the issue of whether the debt was 
properly created.  The RO did not address, however, the matter of 
the Veteran's entitlement to waiver of recovery of the remaining 
loan guaranty indebtedness in the amount of $6,708.51.  Evidence 
potentially relevant to consideration of that issue has been 
added to the file since the SOC was mailed in May 2004, and must 
be considered by the RO in the first instance.  See 38 C.F.R. 
§ 19.31.

Accordingly, upon remand, the RO should exhaust all reasonable 
efforts to obtain the Veteran's loan guarantee folder and 
associate it with the claims file.  The RO should also adjudicate 
the expanded claim of entitlement to waiver of recovery of a 
remaining loan guaranty indebtedness in the amount of $6,708.51, 
to include the question of whether the debt was properly created, 
in light of all pertinent evidence and legal authority.

The Board points out that the VCAA is not applicable to cases 
involving waiver of indebtedness.  See Barger v. Principi, 16 
Vet. App. 132 (2002).  



Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should exhaust all reasonable 
efforts to locate and associate with the 
claims file the loan guaranty folder 
regarding the property at issue.  The RO's 
efforts should include contacting the RO in 
Washington, DC, to determine whether the loan 
guaranty folder is in that RO's possession, 
contacting NARA for purposes of determining 
whether NARA has any information in its 
records as to whether and to whom the loan 
guaranty folder may have been released in the 
past, and following up on any other 
information obtained as to the possible 
whereabouts of the folder.

2.  If, after exhausting all efforts to 
obtain the Veteran's loan guaranty folder, it 
is determined that the folder no longer 
exists, or that further efforts to obtain the 
folder would be futile, consistent with 
38 C.F.R. § 3.159(e), the RO should prepare a 
formal finding pertaining to the 
unavailability of the folder, detailing all 
efforts to obtain it.  The Veteran should 
then be notified that the loan guaranty 
folder cannot be found.  The Veteran should 
be provided an explanation of the efforts VA 
made to obtain the folder; a description of 
any further action VA will take regarding his 
claim, including, but not limited to, notice 
that VA will decide the claim based on the 
evidence of record unless the Veteran submits 
the records VA was unable to obtain; and 
notice that the Veteran is ultimately 
responsible for providing the evidence.  

3.  To help avoid future remand, the RO must 
ensure that the requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If the action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall, 11 Vet. App. 
268.

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for waiver of 
recovery of a remaining loan guaranty 
indebtedness in the amount of $6,708.51, 
to include the question of whether the 
debt was properly created, in light of all 
pertinent evidence and legal authority.

5.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran an 
appropriate SSOC that includes clear reasons 
and bases for all determinations, and afford 
him the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This matter must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

